Citation Nr: 0638143	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  03-13 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a skin disorder, 
claimed as pseudofolliculitis barbae.


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel












INTRODUCTION

The veteran had active service from September 1968 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1972 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the veteran's claim for 
entitlement to service connection for a skin disorder, 
claimed as pseudofolliculitis barbae.

In July 2002, the veteran submitted a claim for service 
connection for a skin disability.  The RO, citing a November 
1972 rating decision in which service connection for the skin 
disorder was denied, characterized the veteran's July 2002 
claim as a request to reopen the earlier claim, requiring a 
showing of new and material evidence.  In the Board's remand 
dated April 23, 2004, it recognized that the veteran 
submitted a writing in December 1972 that should have been 
construed as a notice of disagreement with the RO's November 
1972 decision.  Because the RO failed to issue a statement of 
the case on that issue in 1972, which would have allowed the 
veteran to appeal the matter to the Board at that time if he 
desired, the Board deemed the skin disorder issue as a still-
pending, non-final claim and remanded it to VA for 
readjudication.

The Board again remanded the claim in a decision and remand 
dated March 27, 2006 on the basis that the development 
requested in the Board's April 2004 remand was not 
accomplished by the RO.  See Stegall v. West, 11 Vet. App. 
268 (1998) (holding that the Board is required to ensure 
compliance with the instructions of its remands).  The 
veteran was provided a VA examination and a report of that 
examination was submitted to VA which readjudicated the 
claim.  The claim now returns to the Board.




FINDING OF FACT

The preponderance of the evidence is against a finding that a 
skin disorder, claimed as pseudofolliculitis barbae is 
related to service.


CONCLUSION OF LAW

A skin disorder, claimed as pseudofolliculitis barbae was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in February 2003 and 
April 2006.  The originating agency informed the veteran of 
the evidence required to substantiate his claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, and the assistance that VA would provide to 
obtain evidence on his behalf.  The veteran was explicitly 
asked to provide "any evidence in your possession that 
pertains" to the claim.  See 38 C.F.R. § 3.159(b)(1).  The 
letters specifically noted the elements necessary to 
establish service connection and requested that he submit 
such evidence or provide VA with the information necessary 
for VA to obtain medical records and other relevant evidence 
on his behalf.  Therefore, the Board finds that he was 
provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service VA medical 
records, which will be addressed as pertinent.  In addition, 
the veteran has not identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  The notice was provided to the 
veteran prior to the readjudication, and he has not been 
unfairly prejudiced by the timing or content of the notice.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice, if any.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency on the merits of the claim would have 
been different had complete VCAA notice been provided at an 
earlier time.

In light of the Board's denial of the veteran's service-
connection claim, no initial disability rating or effective 
date will be assigned, and so there can be no possibility of 
any unfair prejudice to the veteran under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For the above 
reasons, it is not unfairly prejudicial to the veteran for 
the Board to proceed to finally decide the issues discussed 
in this decision.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to 
establish service connection for a claimed disorder, the 
following must be present: (1) Medical evidence of a current 
disability; (2) Medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) Medical evidence of a connection between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  If a condition noted during service is not shown to 
be chronic then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The Court has held that 
"where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence ... is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).

The veteran's service medical records reflect that he was 
seen during service for a skin lesion in January 1969, which 
was noted to be almost totally healed.  The record reflects 
that the veteran was instructed to continue on his medication 
for ten days.  A February 1970 notation in the veteran's 
service medical records reflects that the veteran was 
provided a shaving excuse for seven days and was given a 
cream or ointment for application to the affected area.  
There are no other references to complaints or treatments for 
a skin disorder during service, and a report of physical 
examination at discharge dated in November 1970 is also 
negative for a skin disorder.  

During a VA examination in October 1972 the examiner found no 
evidence of a skin rash.  There is no competent evidence 
reflecting a skin disorder until the May 2006 VA examination, 
some three decades after the veteran's separation from 
service.  The May 2006 report clearly reflects that the 
veteran has a current skin disorder, characterized by the 
examiner as spongiotic dermatitis with eosinophils and 
epithelial cells with many budding yeast with pseudohyphae.  
The examiner concluded: "A relationship between the 
veteran's current skin condition and that listed in the 
[claims] file cannot be done.  There is no documentation in 
the veteran's [claims] file addressing problems associated 
with a facial rash of any sort."

While the veteran believes that his current skin disorder is 
related to service, the question of whether the disorder is 
etiologically related to two instances of skin irritation 
during his military service many years earlier is medical in 
nature and requires evidence from a physician or other 
competent medical source.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The Board notes that the veteran's opinion as 
to the etiology of disease, no matter how sincere, is without 
probative value because he, as a layperson, is not competent 
to establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  Id.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for the veteran's 
current skin disorder.  In reaching its decision, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996); 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a skin disorder, 
claimed as pseudofolliculitis barbae is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


